Case 2:18-cr-20668-GCS-DRG ECF No. 84, PageID.1307 Filed 01/19/21 Page 1 of 3




                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF MICHIGAN
                        SOUTHERN DIVISION

UNITED STATES OF AMERICA,

                  Plaintiff,
                                           Case No. 18-20668
vs.
                                           HON. GEORGE CARAM STEEH
VICTOR ATTISHA, D-2,

              Defendant.
___________________________/

            ORDER DENYING DEFENDANT’S RENEWED
        MOTION FOR COMPASSIONATE RELEASE [ECF No. 77]

      This mater is before the Court on defendant Victor Attisha’s renewed

motion for compassionate release from prison due to dangers posed by

COVID-19 (ECF No. 77). Defendant’s previous motion for compassionate

release was denied on June 3, 2020 (ECF No. 69). At that time the Court

recognized that defendant’s obesity put him at increased risk should he be

exposed to COVID-19. Sleep apnea is another recognized risk factor,

which in defendant’s case is controlled with CPAP. Although the Court

found defendant’s medical condition to constitute an “extraordinary” reason

for release under 18 U.S.C. §3582, the Court concluded that defendant did

not meet the standard for “compelling” and that the § 3553(a) factors did

not support granting his request for release.

                                     -1-
Case 2:18-cr-20668-GCS-DRG ECF No. 84, PageID.1308 Filed 01/19/21 Page 2 of 3




      Among the factors that influenced the Court’s decision to deny

defendant’s original motion were that there were zero confirmed inmate or

staff COVID-19 cases at FCI Morgantown, though that was possibly due to

a lack of widespread testing at that time. Also, the Court found it to be

relevant that defendant had served less than 10% of his sentence. In his

present motion, defendant argues that circumstances have changed from

the time he filed his original motion, warranting the Court to take a new

look at his request. Specifically, on December 12, 2020, FCI Morgantown

had 121 inmates and 9 staff members with confirmed active cases of

COVID-19 (ECF No. 77, PageID.1226-27). Additionally, defendant has

now served approximately 20% of his sentence.

      Upon review, the Court finds that even if defendant could establish

extraordinary and compelling reasons for his release under 18 U.S.C.

§3582, the § 3553(a) factors still support denial of his request. The original

sentence reflected the Court’s evaluation of “the need to provide just

punishment, the need to reflect the seriousness of the offense, and the

need to promote respect for the law” under § 3553(a). United States v.

Kincaid, 802 F. App’x 187, 188 (6th Cir. 2020); United States v. Ruffin, 978

F.3d 1000, 1008 (6th Cir. 2020). The Court imposed a five-year sentence

because defendant was involved in a “significant operation” that “deserves


                                     -2-
Case 2:18-cr-20668-GCS-DRG ECF No. 84, PageID.1309 Filed 01/19/21 Page 3 of 3




a heavy sentence.” (ECF No. 55, PageID.644-645). Although he has now

served 20% of his sentence, releasing defendant after having served only

one year would not achieve the goal of deterring future criminal activity and

would not appropriately reflect the seriousness of the crime committed.

      Finally, as of January 15, 2021, BOP’s website reports that FCI

Morgantown currently has 2 inmates and 6 staff confirmed positive for

COVID-19. While cases of COVID-19 will likely continue to fluctuate, both

inside and outside of prisons, the situation at FCI Morgantown is much less

dire than it was when defendant filed his renewed motion.

      For the reasons outlined above, defendant’s renewed motion for

compassionate release is DENIED.

Dated: January 19, 2021

                                         s/George Caram Steeh
                                         GEORGE CARAM STEEH
                                         UNITED STATES DISTRICT JUDGE



                                CERTIFICATE OF SERVICE

                 Copies of this Order were served upon attorneys of record on
                    January 19, 2021, by electronic and/or ordinary mail.

                                      s/Brianna Sauve
                                        Deputy Clerk




                                           -3-
